Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable by 3GPP TSG-RAN WGI Ad-Hoc Meeting 1901 R1-1900906 Taipei, Taiwan, January 21-25, 2019 Agenda item: 7.2.8.3 Source: Qualcomm Incorporated Title: Enhancements on Multi-beam Operation – (from IDS filed by Applicant) in view of RAGHAVAN US 20190341989 

1. A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting an indication of a beam switching capability of the UE as a multiple of a physical layer timing unit for a wireless network in which the UE is located (NPL: section 3, 5-6 - on Considerations on Sub-time Unit for Beam Management Rs, see Alt.1: Support sub-time unit For beam management RS shorter than 12 OGFDM symbol in a reference numerology and Alt.2: No support of sub-time unit for beam management RS shorter than 1 OFDM symbol)
[[wherein the physical layer timing unit being independent of a symbol duration of an operating frequency on which the UE communicates]]; and 
receiving one or more scheduling grants that are based at least in part on the beam switching capability of the UE (NPL: section 3 – “... hence for instance switching from PDSCH beam received or one panel, to a POUSCH beam that can be received on a different panel may require additional time to activate the new panel …" and section 5 and section 6).
RAGHAVAN further teaches the physical layer timing unit being independent of a symbol duration of an operating frequency on which the UE communicates (RAGHAVAN: fig. 6-7 [0061-0070] - The UE 704 may transmit an indication 705 of a beam switching capability or a hardware capability of the UE 704. In some aspects, the indication 705 may include information capturing a time that the UE 704 uses to scan through the plurality of beams from the base station 702) in order to make the BS to perform an early stop of the beam refinement procedure.
Thus, it would have been obvious to one skill in art before the effective filing date of the claim invention to include the above recited limitation into NPL’s in order to make the BS to perform an early stop of the beam refinement procedure.

2. The method of claim 1, wherein the one or more scheduling grants include a plurality of back-to-back communication scheduling grants; and wherein the plurality of back-to-back communication scheduling grants includes a first communication scheduling grant that schedules a first communication transmission on a first beam (NPL: section 3, 5-6).

3. The method of claim 2, wherein the first communication scheduling grant is a physical uplink shared channel (PUSCH) scheduling grant and the first communication transmission is a PUSCH transmission (NPL: section 3, 5-6).

4. The method of claim 2, wherein the first communication scheduling grant is a physical downlink shared channel (PDSCH) scheduling grant and the first communication transmission is a PDSCH transmission (NPL: section 3, 5-6).

5. The method of claim 2, wherein the plurality of back-to-back communication scheduling grants includes a second communication scheduling grant that schedules a second communication transmission on a second beam (NPL: section 3, 5-6).

6. The method of claim 5, wherein the second communication scheduling grant is a physical uplink shared channel (PUSCH) scheduling grant and the second communication transmission is a PUSCH transmission (NPL: section 3, 5-6).

7. The method of claim 5, wherein the second communication scheduling grant is a physical downlink shared channel (PDSCH) scheduling grant and the second communication transmission is a PDSCH transmission (NPL: section 3, 5-6).

8. The method of claim 5, wherein a time gap between the first communication transmission and the second communication transmission satisfies the beam switching capability of the UE (NPL: section 3, 5-6).

Regarding claims 8-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “UE & BS” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to whichthe claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable by 3GPP TSG-RAN WG1 Ad-Hoc Meeting 1901 R1-1900911 Taipei, Taiwan, 21st-25th January, 2019 Agenda item: 7.2.9.2.1 Source: Qualcomm Incorporated Title: UE Adaptation to the Traffic and UE Power Consumption Characteristics (hereinafter as NPL2) – from IDS filed by Applicant in view of RAGHAVAN US 20190341989

1. A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting an indication of a beam switching capability of the UE as a multiple of a physical layer timing unit for a wireless network in which the UE is located; and receiving one or more scheduling grants that are based at least in part on the beam switching capability of the UE (NPL2: section 2.1 BDCCH Beam Switch “... DCT grant containing beam switch signal and DL allocation: ACK/NACK transmission for PDSCH. gNB can infer reception of beam switch signal from the reception of PDSCH ACK/NACK ..." and section .2.1.2 Latency that explains how latency in beam switching is calculated and different sub- units constitute the components of the function and Figure 2-1 depicting the timeline of DCI and MAC CE based Bean Switching and section 2.2 on Joint Switching of PDCOH and PDSCH beam).
NPL2 merely discloses [[the physical layer timing unit being independent of a symbol duration of an operating frequency on which the UE communicates]]
RAGHAVAN further teaches the physical layer timing unit being independent of a symbol duration of an operating frequency on which the UE communicates (RAGHAVAN: fig. 6-7 [0061-0070] - The UE 704 may transmit an indication 705 of a beam switching capability or a hardware capability of the UE 704. In some aspects, the indication 705 may include information capturing a time that the UE 704 uses to scan through the plurality of beams from the base station 702) in order to make the BS to perform an early stop of the beam refinement procedure.
Thus, it would have been obvious to one skill in art before the effective filing date of the claim invention to include the above recited limitation into NPL’s in order to make the BS to perform an early stop of the beam refinement procedure.

Claim(s) 2-30 is/are rejected under 35 U.S.C. 103 as being anticipated by NPL2-RAGHAVAN in view of NPL as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being anticipated by Li US 20220225320 in view of RAGHAVAN US 20190341989

1. A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting an indication of a beam switching capability of the UE as a multiple of a physical layer timing unit for a wireless network in which the UE is located (Li: [0088-0093] - the terminal reports antenna capability information of the N antenna panels to the base station, and accordingly the base station receives antenna capability information of the N antenna panels reported by the terminal), [[the physical layer timing unit being independent of a symbol duration of an operating frequency on which the UE communicates]]; and
receiving one or more scheduling grants that are based at least in part on the beam switching capability of the UE (Li: [0132-0142] - When the base station schedules the PDSCH resource of the mini-slot for the terminal, the base station takes consideration of the receiving antenna panel and the receiving beam used by the terminal for each mini-slot, and set a time domain interval between the mini-slots according to the information about the receiving antenna panel and the receiving beam and the time required for switching of the antenna panels or beams given in the antenna panel capability of the terminal. In 408, the terminal obtains the respective receiving information of the at least two mini-slots according to the beam relationship and the downlink control information)
RAGHAVAN further teaches the physical layer timing unit being independent of a symbol duration of an operating frequency on which the UE communicates (RAGHAVAN: fig. 6-7 [0061-0070] - The UE 704 may transmit an indication 705 of a beam switching capability or a hardware capability of the UE 704. In some aspects, the indication 705 may include information capturing a time that the UE 704 uses to scan through the plurality of beams from the base station 702) in order to make the BS to perform an early stop of the beam refinement procedure.
Thus, it would have been obvious to one skill in art before the effective filing date of the claim invention to include the above recited limitation into NPL’s in order to make the BS to perform an early stop of the beam refinement procedure.

Claim(s) 2-30 is/are rejected under 35 U.S.C. 103 as being anticipated by Li-RAGHAVAN in view of NPL as stated above.

Claim Rejections - 35 USC § 103
In In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being anticipated by Khoshnevisan US 20210021330 in view of RAGHAVAN US 20190341989

1. A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting an indication of a beam switching capability of the UE as a multiple of a physical layer timing unit for a wireless network in which the UE is located (Khoshnevisan: [0116-0117] fig. 6, unit 615 - the UE 115-b may transmit UE capability signaling including an indication of the duration to the base station 105-b),
[[the physical layer timing unit being independent of a symbol duration of an operating frequency on which the UE communicates]]; and
receiving one or more scheduling grants that are based at least in part on the beam switching capability of the UE (Khoshnevisan: [0119] fig.7, unit 715 - At 715, the base station 105-c may transmit scheduling information including an indication of the one or more symbols to the UE 115-c)
RAGHAVAN further teaches the physical layer timing unit being independent of a symbol duration of an operating frequency on which the UE communicates (RAGHAVAN: fig. 6-7 [0061-0070] - The UE 704 may transmit an indication 705 of a beam switching capability or a hardware capability of the UE 704. In some aspects, the indication 705 may include information capturing a time that the UE 704 uses to scan through the plurality of beams from the base station 702) in order to make the BS to perform an early stop of the beam refinement procedure.
Thus, it would have been obvious to one skill in art before the effective filing date of the claim invention to include the above recited limitation into NPL’s in order to make the BS to perform an early stop of the beam refinement procedure.





Response to Amendment
Applicant's arguments with respect to claim(s) 1-30 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415